BURKE, District Judge.
State Bank of Bolivar, a creditor, applies ex parte for an order granting it permission to intervene in the proceeding herein. Rule 24, Subdivision (c), of the Rules of Civil Procedure for the United States District Courts, 28 U.S.C.A. following section 723c, provides that a motion to intervene shall be made on notice to all parties affected thereby and further requires that the motion shall state the grounds and be accompanied by a pleading setting forth the claim or defense for which intervention is sought. This rule is applicable to proceedings under the Bankruptcy Act, 11 U.S.C.A. § 1 et seq., by virtue of General Orders in Bankruptcy effective February 13, 1939, 11 U.S.C.A. following section 53.
The motion is denied.